DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  In line 1, --wherein-- should be added between “,” and “each.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the positioning" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the second bone screw mount" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites “the bone screw is inserted into the first and second vertebrae.” It is unclear which “bone screw” is being referred to as there are two bone screws previously recited.  A further clarifying amendment is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 1-14, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suddaby et al., U.S. PG-Pub 2014/0343678 in view of Blain et al., U.S. PG-Pub 2009/0234362.
Regarding claims 1-3 and 8, Suddaby et al. discloses an expandable interbody spacer, comprising: a first body portion (20) pivotably coupled to a second body portion (30) by a rod (46), a pawl beam (50) rotatably coupled to the second body portion; and a plurality of teeth (25, 25a) extending from an engagement wall (24) of the first body portion, the plurality of teeth configured to engage the pawl beam, wherein transitioning the expandable interbody spacer from a closed configuration to an open configuration causes the pawl beam to engage the plurality of teeth to prevent the expandable interbody spacer from transitioning towards the closed configuration (Figs. 2, 3, 6 and 9).
Suddaby et al. does not disclose wherein each of the first body portion and the second body portion defines a bone screw mount offset from a plane transverse to a pivot axis defined by the rod, each bone screw mount includes a bone screw aperture that is angled to direct a screw inserted therethrough into a first vertebrae or a second vertebrae; and wherein each bone screw mount is along a second axis offset from a central portion of the expandable interbody spacer and perpendicular to the plane when the expandable interbody spacer is in the closed configuration.
Blain et al. discloses an interbody spacer having bone screw mounts (22, 26) with bone screw apertures (34, 46) angled to direct a screw inserted therethrough into a first vertebrae or a second vertebrae (Figs. 7A and 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second body portions of Suddaby et al. to include bone screw mounts with apertures that are offset from a plane transverse to the pivot axis defined by the rod, are along a second axis perpendicular to the plane when the spacer is in a closed configuration, and the second axis is offset from a central portion of the spacer in view of Blain et al. to permit further prevention of the spacer from inadvertently being removed from the disc space by permitting additional anchoring to external portions of the vertebrae.
Regarding claims 4-7 and 10, Suddaby et al. discloses wherein the pawl beam (50) is rotatably coupled to the second body portion (30) via a pawl rod (51) (Fig. 2); wherein when the expandable interbody spacer is in the closed configuration the first and second body portions define a gap (18) that is configured to receive an expander (80) (Figs. 1 and 12A); wherein when the expander (80) is inserted into the gap and rotated, the first body portion rotates relative to the second body portion such that the plurality of teeth (25, 25a) extending from the engagement wall (24) engage the pawl beam (50) (Figs. 2, 12A, 13A, 14A and paragraph [0075]); and wherein the rod (46) pivotably couples the first and second body portions (20, 30) (Figs. 1-2).
Regarding claims 11, 16-18, and 20 Suddaby et al. discloses a method of performing a surgical procedure, the method comprising: positioning an expandable interbody spacer (10) between a first vertebrae and a second vertebrae (Figs. 1 and paragraph [0022]); inserting an expander (80) between the first and second body portions; rotating the expander in a first direction to cause the expandable interbody spacer to transition from a closed configuration to an open configuration; wherein the first vertebrae is moved away from the second vertebrae such that a portion of the first body portion moves away from a portion of the second body portion (Figs. 12A-14A and paragraph [0075]).
Suddaby et al. does not disclose inserting a first bone screw through a first bone screw mount on the first body portion, inserting a second bone screw through a second bone screw mount on the second body portion; the first and second bone screw mounts being offset from a plane transverse to a pivot axis, include a bone screw aperture, and are angled such that when the first and second bone screws are inserted through the bone screw apertures, the screws are inserted into the first and second vertebrae.
Blain et al. discloses an interbody spacer having bone screw mounts (22, 26) with bone screw apertures (34, 46) angled to direct a screw inserted therethrough into a first vertebrae or a second vertebrae (Figs. 7A and 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second body portions of Suddaby et al. to include bone screw mounts such that the method includes inserting a first bone screw through a first bone screw mount on the first body portion, inserting a second bone screw through a second bone screw mount on the second body portion; the first and second bone screw mounts being offset from a plane transverse to a pivot axis, include a bone screw aperture, and are angled such that when the first and second bone screws are inserted through the bone screw apertures, the screws are inserted into the first and second vertebrae in view of Blain et al. to permit further prevention of the spacer from inadvertently being removed from the disc space by permitting additional anchoring to external portions of the vertebrae.
Regarding claims 12-14, Suddaby et al. discloses wherein moving the first body portion (20) and the second body portion (30) away form one another comprises engaging the pawl beam (50) and the plurality of teeth (25, 25a) (Fig. 8); wherein the pawl beam (50) is rotatably coupled to the second body portion (30) via a pawl rod (51) (Fig. 2); and wherein engagement of the pawl beam (50) and the plurality of teeth (25, 25a) prevent the interbody spacer from transitioning towards a closed configuration (paragraph [0053]).




Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suddaby et al., U.S. PG-Pub 2014/0343678 in view of Blain et al., U.S. PG-Pub 2009/0234362 as applied above, and further in view of Malinin et al., U.S. PG-Pub 2010/0268339.
Regarding claim 9, Suddaby et al. in view of Blain et al. discloses the invention essentially as claimed except for wherein each of the first body portion and the second body portion include an upper surface having a plurality of micro-apertures configured to inhibit movement of the expandable interbody spacer relative to adjacent vertebrae when the expandable interbody spacer is in the open configuration.
Malinin et al. discloses an interbody spacer having a main aperture (130) and a plurality of micro-apertures (1432) on surfaces of the spacer, wherein the number of micro-apertures and their size can be configured and varied to allow surgeons and medical practitioners to vary the amount of osteogenic material in discrete measurements, and the micro-apertures promote fusion by providing voids in which bone growth from adjacent vertebra may be accommodated (Fig. 21 and paragraph [0075]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second body portions of Suddaby et al. to have a plurality of micro-apertures in upper surfaces of the first and second body portions further in view of Malinin et al. to permit a surgeon or medical practitioner to vary the amount of osteogenic material within the spacer in discrete measurements or to promote fusion by providing voids in which bone growth from adjacent vertebra may be accommodated.
Claim(s) 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suddaby et al., U.S. PG-Pub 2014/0343678 in view of Blain et al., U.S. PG-Pub 2009/0234362 as applied above, and further in view of Patterson et al., U.S. PG-Pub 2015/0209152.
Regarding claims 15 and 19, Suddaby et al. in view of Blain et al. discloses the method essentially as claimed except for further comprising passively expanding the interbody spacer based on a positioning of the first and second vertebrae or on a position of a patient.
Patterson et al. discloses an expandable interbody spacer that expands actively or passively to allow the implant to fit within the site of implantation and to engage, as appropriate, bone or tissue in the body to facilitate integration of the implant (paragraphs [0079]-[0080]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Suddaby et al. in view of Blain et al. to include passively expanding the expandable interbody spacer further in view of Patterson et al. to permit the implant to fit within the site of implantation and to engage, as appropriate, bone or tissue in the body to facilitate integration of the spacer.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 10-15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,013,616. Although the claims at issue are not identical, they are not patentably distinct from each other because:
It is clear that all the elements of claims 1-8, 10-15 and 20 of the application are to be found in claims 1-24 of the patent. The difference between claims 1-8, 10-15 and 20 of the application and claims 1-24 of the patent lies in the fact that the patent claims include more elements and are thus more specific. Thus the invention of claims 1-24 of the patent is in effect a “species” of the “generic” invention of claims 1-8, 10-15 and 20 of the application. It has been held that the generic invention is “anticipated” by the “species.” See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-8, 10-15 and 20 of the application are anticipated by claims 1-24 of the patent, they are not patentably distinct from claims 1-24 of the patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S GIBSON/            Primary Examiner, Art Unit 3775